DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 4-5 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yamazaki (US 2004/0061483).
Regarding independent claim 4, Yamazaki teaches a light-emitting device comprising a substrate (Fig. 1, Element 11); a semiconductor (Fig. 1, Element 33) over the substrate (11); a gate electrode (Fig. 1, Element 35) over the semiconductor, the gate electrode (35) overlapping with the semiconductor (33); a first insulating film (Fig. 1, Element 20) over the gate electrode (35), the first insulating film (20) comprising an inorganic insulating material (¶s [0042], [0071], [0140]); a source electrode (Fig. 1, Element 36) and a drain electrode (Fig. 1, Element 37) electrically connected to the semiconductor (33); a color filter (Fig. 1, Element 42) over the first insulating film (20); a second insulating film (Fig. 1, Element 44) over the color filter; and a light-emitting element over the second insulating film (44) and electrically connected to one of the source electrode (36) and the drain electrode (37), wherein the light-emitting element comprises a light-emitting layer (Fig. 1, Element 47) between an anode (Fig. 1, Element 46) and a cathode (Fig. 1, Element 48), and wherein the light-emitting layer comprises a light-emitting substance and a host material (¶ [0089]-[0091]).
Regarding independent claim 5, Yamazaki teaches a light-emitting device comprising a substrate (Fig. 1, Element 11); a semiconductor (Fig. 1, Element 33) over the substrate (11); a gate electrode (Fig. 1, Element 35) over the semiconductor, the gate electrode (35) overlapping with the semiconductor (33); a first insulating film (Fig. 1, Element 20) over the gate electrode (35), the first insulating film (20) comprising an inorganic insulating material (¶s [0042], [0071], [0140]); a source electrode (Fig. 1, Element 36) and a drain electrode (Fig. 1, Element 37) electrically connected to the semiconductor (33); a color filter (Fig. 1, Element 42) over the first insulating film (20); a second insulating film (Fig. 1, Element 44) over the color filter; and a light-emitting element over the second insulating film (44) and electrically connected to one of the source electrode (36) and the drain electrode (37), wherein the light-emitting element comprises a light-emitting layer (Fig. 1, Element 47) between an anode (Fig. 1, Element 46) and a cathode (Fig. 1, Element 48).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yamazaki (US 2004/0061483) in view of Asami (US 2006/0214008).
Regarding independent claim 2, Yamazaki teaches a light-emitting device comprising a substrate (Fig. 1, Element 11); a semiconductor (Fig. 1, Element 33) over the substrate (11); a gate electrode (Fig. 1, Element 35) over the semiconductor, the gate electrode (35) overlapping with the semiconductor (33); a first insulating film (Fig. 1, Element 20) over the gate electrode (35), the first insulating film (20) comprising an inorganic insulating material (¶s [0042], [0071], [0140]); a source electrode (Fig. 1, Element 36) and a drain electrode (Fig. 1, Element 37) electrically connected to the semiconductor (33); a color filter (Fig. 1, Element 42) over the first insulating film (20); a second insulating film (Fig. 1, Element 44) over the color filter; and a light-emitting element over the second insulating film (44) and electrically connected to one of the source electrode (36) and the drain electrode (37), wherein the light-emitting element comprises a light-emitting layer (Fig. 1, Element 47) between an anode (Fig. 1, Element 46) and a cathode (Fig. 1, Element 48), and wherein the light-emitting layer comprises a light-emitting substance and a host material (¶ [0089]-[0091]).
Yamazaki teaches the limitations of independent claim 2 discussed earlier but fails to exemplify the semiconductor as an oxide semiconductor.
Asami teaches a semiconductor device comprising an oxide semiconductor (¶ [0049]) over a substrate (Fig. 1, Element 10) to serve as an active layer of a thin film transistor (¶ [0049]) for controlling a current flowing to an organic compound layer (¶ [0034]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to provide the light-emitting device of Yamazaki with the oxide semiconductor taught by Asami for serving as an active layer of the thin film transistor, since it is obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).
Regarding claim 3, Asami teaches the oxide semiconductor comprising indium, gallium, and zinc (¶ [0049]).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        30 July 2022